Field, J.
In Rohan v. Sawin, 5 Cush. 281, 285, it is said, in reference to felonies: “ As to the right appertaining to private individuals to arrest without a warrant, it is a much more restricted authority, and is confined to cases of the actual guilt of the party arrested; and the arrest can only be justified by proving such guilt.” See also Commonwealth v. Carey, 12 Cush. 246, 251.
The rule by some other courts has been stated to be, that a private person can only justify for an arrest without a warrant, on suspicion of felony, by proving that a felony has actually been committed, and that he has probable cause for believing that the person arrested was the person who committed it. Allen v. Wright, 8 C. & P. 522. Reuck v. McGregor, 3 Vroom, 70. Brockway v. Crawford, 3 Jones (N. C.) 433. Holley v. Mix, 3 Wend. 350. Teagarden v. Graham, 31 Ind. 422.
Under either view of the law, the instructions given were sufficiently favorable to the defendant. If no felony had been committed, it is difficult to see what defence the defendant had. The request was for a ruling upon the effect of specific testimony when there was other evidence relevant to the same point, and the instructions given covered the whole subject; and the request omits the important qualification, that the defendant must have believed, from what his daughter told him, that the plaintiff had wrongfully taken money from the drawer. It was rightly refused.

Exceptions overruled.